On October 10, 1942, appellee filed suit against appellant on common counts. The cause was tried in the circuit court on August 3, 1943, and resulted in a verdict in favor of appellee.
Motion for new trial was overruled October 12, 1943. On November 29, 1943, appellant filed appeal bond to this Court. A bill of exceptions was presented December 18, 1943, and approved February 8, 1944.
The Legislature, by Act No. 461, General Acts, 1943, p. 423, effective September 1, 1943, Code 1940, Tit. 7, §§ 827 (1) to 827(6), abolished bills of exceptions in this State. This appeal having been taken after the effective date of said Act, we must ignore the bill of exceptions in this case. Peabody v. State, Ala.App., 18 So.2d 6911; Harlan v. State, ante, p. 479,18 So.2d 744; Howell v. City of Fort Payne, ante, p. 512,20 So.2d 878.
Looking to the assignments of error we find nothing for our consideration in the absence of a transcription of the evidence. The case is, therefore, affirmed.
Affirmed.
1 Ante, p. 448.